             Case 1:20-cv-03111-VEC Document 58
                                             57 Filed 05/21/20
                                                      05/20/20 Page 1 of 1



RICHARD D. EMERY
                         EMERY CELLI BRINCKERHOFF & ABADY LLP                                    DIANE L. HOUK
ANDREW G. CELLI, JR.
MATTHEW D. BRINCKERHOFF                        ATTORNEYS AT LAW                               EMMA L. FREEMAN
JONATHAN S. ABADY                   600 FIFTH AVENUE AT ROCKEFELLER CENTER                       DAVID BERMAN
                                                   10TH FLOOR
EARL S. WARD                                                                                    HARVEY PRAGER
                                           NEW YORK, NEW YORK 10020
ILANN M. MAAZEL                                                                                SCOUT KATOVICH
HAL R. LIEBERMAN                                                                                NICK BOURLAND
                                              TEL: (212) 763-5000
DANIEL J. KORNSTEIN                                                                          ANDREW K. JONDAHL
                                              FAX: (212) 763-5001
O. ANDREW F. WILSON                                                                             ANANDA BURRA
                                               www.ecbalaw.com
ELIZABETH S. SAYLOR                                                                                MAX SELVER
KATHERINE ROSENFELD
DEBRA L. GREENBERGER


                                                                    MEMO ENDORSED
ZOE SALZMAN
SAM SHAPIRO             USDC
                          SDNY
                     DOCUMENT
                     ELECTRONICALLY FILED
                     DOC #:                                 May 20, 2020
                     DATE FILED: 05/21/2020
   By ECF                                                            Application GRANTED. The Clerk of Court is
                                                                     respectfully directed to terminate all pending
   Hon. Valerie E. Caproni                                           motions and deadlines and close the case.
   United States District Court
   Southern District of New York                                     SO ORDERED.             Date: 05/21/2020
   40 Foley Square
   New York, New York 10007
   Re: Tucker v. Bd. of Elections in the City of New York,
   No. 20-cv-03111 (VEC)
                                                                     HON. VALERIE CAPRONI
   Dear Judge Caproni:                                               UNITED STATES DISTRICT JUDGE

                  We represent Plaintiffs in the above-referenced action. Yesterday, the New York
   State Court of Appeals denied Dan Quart’s motion for leave to appeal the Appellate Division,
   First Department’s decision that Cameron Koffman is eligible to be on the ballot for the
   upcoming Democratic primary election for Member of the Assembly for the 73rd Assembly
   District. A copy of the Court of Appeals’ May 19, 2020 motion decision list is attached as
   Exhibit A.

                   Now that Mr. Quart has exhausted his appeals and Mr. Koffman will be on the
   ballot for the June 23, 2020 primary, we respectfully request leave to voluntarily dismiss this
   action pursuant to Federal Rule of Civil Procedure 41.


                                                            Respectfully submitted,

                                                                    /s/

                                                            Richard D. Emery
                                                            Samuel Shapiro
                                                            Nick Bourland


   Encl. Ex. A. – New York State Court of Appeals May 19, 2020 Motion Decision List
